            Case 1:20-cv-00495-SMD Document 1 Filed 07/14/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                                                                          CEi
                                              *
WANDA CRIDER,                                                                      7C111 JUL     P 12: 1 2
                                              *
                                               vk                       1:20-cv-495               '7TT,
  Plaintiff,                                  * Case No.: 2020-                                          ALA
                                              *
 v.                                                  JURY TRIAL DEMANDED
                                              *
WALMART, INC. and Fictitious
Defendants "A,""B," and "C," whether
singular or plural, those other persons,
corporations, firms or other entities
whose wrongful conduct caused or *
contributed to cause the injuries and
damages to Plaintiffs, all of whose true
and correct names are unknown to
Plaintiffs at this time, but will be added *
by amendment when ascertained,
                                           *
   Defendant.
                                           *

                                           COMPLAINT


                                        INTRODUCTION

         This is an action by Plaintiff Wanda Crider (herein after referred to as "Plaintiff') against

Defendant WalMart, Inc. (herein after referred to as "Defendant Walmart"), for personal injuries

and damages sustained by the Plaintiff as the result of a defective or dangerous condition on or

about October 4,2018.

                                             PARTIES

      1. The Plaintiff was a resident and citizen ofHouston County, Alabama at all times material

         to the issues in this case.

      2. On information and belief, Defendant Walmart is a corporation that is registered to do

      business in the state of Alabama at all times material to the issues in this case. Defendant
          Case 1:20-cv-00495-SMD Document 1 Filed 07/14/20 Page 2 of 5



   Walmart may be served through its registered agent, CT Corporation System, at 2 North

   Jackson St., Ste. 605, Montgomery, AL 36104.

                                  JURISDICTION AND VENUE

3. Plaintiff is a citizen of Alabama, residing at 6225 Walden Dr Kinsey, Al 36303, in Houston

   County, Alabama

4. The Defendant is an Arkansas corporation that is registered to do business in the state of

   Alabama at all times material to the issues in this case.

5. This Court has jurisdiction of the causes of action alleged in this Complaint pursuant to 28

   U.S.C. § 1332 as complete diversity exists between the parties and the amount in controversy

   exceeds $75,000.00.

6. Defendant Walmart is subject to the jurisdiction of this Court and venue is proper in the

   Middle District pursuant to 28 U.S.C. § 1391(a)(2) as the accident made the basis of this

   Complaint occurred in Houston County, Alabama.

                                      APPLICABLE FACTS

7. On or about October 4, 2018, Plaintiff was an invitee was upon the premises in Defendant

   Walmart's Store #2534, in Houston County, Alabama

8. At said time and place, Defendant Walmart maintained a dangerous condition, specifically a

   wet floor.

9. At said time and place, Plaintiff fell, due to the aforementioned dangerous condition, and

   sustained injuries.


                                  COUNT ONE - NEGLIGENCE

10. Plaintiff re-alleges and incorporates the preceding paragraphs herein as if they were fully and

   completely set forth herein.



                                                2
          Case 1:20-cv-00495-SMD Document 1 Filed 07/14/20 Page 3 of 5



11. At said time and place, Plaintiff fell when Defendant Walmart maintained a dangerous

   condition with actual or constructive knowledge that Defendant's floor was dangerously

   maintained and Defendant Walmart allowed said condition to be present without warning to

   the Plaintiff of the presence danger.

12. In causing said known dangerous condition to persist on that certain premises described

   hereinabove, Defendant Walmart:

       (a).    Negligently failed to exercise ordinary care.

       (b).    Negligently failed to cure a known danger.

       (c).    Negligently failed to warn Plaintiff of said known danger.

       (d).    Otherwise acted in negligent disregard of the rights and safety of the Plaintiff and

other business invitees.

13. The Plaintiff avers that the acts and conduct of the Defendant constitutes common law

   negligence.

14. As the proximate consequence of said negligence, Plaintiff was caused to suffer personal

   injuries, pain, suffering and other damages.

       WHEREFORE, Plaintiff demands judgment against the Defendant Walmart for all

damages, court costs, and attorney's fees to which Plaintiff is entitled and for all compensatory

damages that it will take to make the Plaintiff fully whole; furthermore, Plaintiff demands any

further damages in such an amount as this Court may determine.

                                  COUNT TWO - WANTONESS

15. Plaintiff re-alleges and incorporates the preceding paragraphs herein as if they were fully and

   completely set forth herein.
          Case 1:20-cv-00495-SMD Document 1 Filed 07/14/20 Page 4 of 5



16. At said time and place, Defendant Walmart acted in such a wanton manner in creating and

   maintaining a known dangerous condition and failing to cure or warn invitee of said

   dangerous condition, so as to

       (a). cause injury to Plaintiff due to the dangerous condition, and

       (b). cause Plaintiff to undergo doctors appointments and physical therapy appointments,

       and

       (c). cause the Plaintiff to suffer and sustain the injuries and damages.

17. In causing said known dangerous condition to persist on that certain premises described

   hereinabove, Defendant Walmart:

       (a).    Wantonly failed to exercise ordinary care.

       (b).    Wantonly failed to cure a known dangerous condition.

       (c).    Wantonly failed to warn Plaintiff ofsaid known dangerous condition.

       (d).    Otherwise acted in wanton disregard of the rights and safety of the Plaintiff and

others business invitees.

18. The Plaintiff avers that the acts and conduct of the Defendant Walmart constitutes

   wantonness.

19. As the proximate consequence of said negligence, Plaintiff was caused to suffer personal

   injuries, pain, suffering and other damages.

       WHEREFORE, Plaintiff demands judgment against the Defendant Walmart for all

damages, court costs, and attorney's fees to which Plaintiff is entitled and for all compensatory

damages that it will take to make the Plaintiff fully whole; furthermore, Plaintiff demands any

further damages in such an amount as this Court may determine

                      COUNT THREE — FICTITIOUS DEFENDANTS




                                                  4
          Case 1:20-cv-00495-SMD Document 1 Filed 07/14/20 Page 5 of 5



20. Plaintiff re-alleges and incorporates the preceding paragraphs herein as if they were fully and

    completely set forth herein.

21. Fictitious Defendant "A", "B", and "C", whether singular or plural, are those other persons,

   firms, corporations, or other entities whose negligent, wanton, reckless and wrongful conduct

    contributed to the injuries sustained by the Plaintiff, said Fictitious Defendant names are

    unknown to Plaintiff at this time, but will be promptly substituted by amendment when

    ascertained.

    WHEREFORE, Plaintiff demands judgment against Fictitious Defendants "A", "B", and

"C", both jointly and severally, for all compensatory damages, court costs, and attorney's fees to

which Plaintiff is entitled. Furthermore, Plaintiff demands punitive damages in such an amount

as this Court may determine.

                   A JURY TRIAL IS HEREBY DEMANDED ON ALL COUNTS.

                                      Respectfully submitte
                                                 .-01111r-41*-               -

                                      DAVID
                                      ATT
                                               TL Y(WHA015)
                                            EY FOR PLAINTIFF         -2
OF COUNSEL:
SLOCUMB LAW FIRM,LLC
145 East Magnolia Ave.
Suite 201
Auburn, AL 36830
Tel. No. (334) 741-4110
Fax No. (888)-853-2247




                                                5
